In an action to recover damages for personal injuries, plaintiff appeals from a judgment in favor of defendant, entered on the verdict of the jury. Judgment unanimously affirmed, with costs. In our opinion the charge was entirely adequate and fair and as a whole correctly set forth the applicable rules of law. Plaintiff’s request to charge “the Traffic Regulations of the City of New York” was so indefinite and uncertain that the refusal to grant the same did not, under the circumstances here presented, constitute prejudicial error. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Ughetta, JJ. [See post, p. 1184.]